Citation Nr: 1646537	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from October 1961 to August 1965.  He also had subsequent service in the Texas Army National Guard, on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board or BVA) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded this claim so the Veteran could have a hearing before the Board.  The hearing (a videoconference) subsequently was held in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  38 C.F.R. § 20.700(e).  A transcript of the hearing is of record.

In September 2014, the Board again remanded the claim for still additional development, this time, however, for another medical nexus opinion concerning the etiology of the Veteran's back disability, particularly addressing all potentially relevant evidence such as his written statements and his July 2014 hearing testimony, which included his descriptions of his injuries during his active service and National Guard service and his assertions of continuing symptomatology since that time.  The examiner also was to consider other relevant evidence in the file.  The September 2014 remand also directed the Agency of Original Jurisdiction (AOJ) to undertake appropriate action to verify the dates of all periods of ACDUTRA and INACDUTRA.  

In September 2015, the Board denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In July 2016, the Veteran and the Secretary filed a joint motion to remand the issue, which reasons will be laid out below.  The case has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2016 joint motion, the Veteran and the Secretary determined that the Board had relied on an inadequate examination report, which was in violation of a previous remand order.  Specifically, the examiner had failed to address the Veteran's 1993 assertion of having sustained an injury to his back in 1964 and having back problems since that time.  

The Veteran is alleging entitlement to service connection for a low back disorder.  According to multiple written statements, including statements submitted in January 2009, January 2010, April 2011, December 2012, and August 2013, and his July 2014 hearing testimony, this disorder developed as a result of a low back injury in service, and was re-injured and further aggravated as a result of an injury during a subsequent period of ACDUTRA.  Allegedly, during active service in 1964, the Veteran was repairing one of the boilers on the U.S.S. Oriskany when a pallet of bricks broke loose and fell on him, injuring his back.  The injury reportedly resulted in temporary paralysis, and subsequent assignment to light duty.  He eventually returned to normal duty; however, he alleges that, thereafter, he continued to experience symptoms including chronic low back pain, which he treated with over the counter pain medication.  Subsequently, the Veteran asserts that he further aggravated his already-injured back in a parachute jump during a period of ACDUTRA in November 1977.  He maintains that he has had recurring back problems, particularly pain, since that injury.  

In the September 2014 remand instructions, the Board laid out facts that it wanted the examiner to consider in providing the medical opinion and rationale.  The Board will list those same facts with additional relevant facts, although the examiner is expected to review the entire record.  

In compliance with the joint motion, another VA examination and opinion are, therefore, needed to assist in deciding this claim.


Accordingly, the case is REMANDED for the following action:

1. Upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's current back disorder.  All efforts made to schedule this examination should be documented and incorporated into the claims file.  

The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the pertinent history.  The examiner must confirm, in the examination report, that a review of the claims file, including all relevant evidence, was completed.  All appropriate testing should be performed and all pertinent diagnoses rendered. 

Based upon a review of the record and clinical findings, it is specifically requested that the VA examiner undertake the following:

   (a) Record in detail the Veteran's history of back problems.  In this regard, the examiner's attention is drawn to (citgations to the VBMS record or records that support the fact are provided):  
   
* The Veteran reports that during active service in 1964, he was repairing one of the boilers on the U.S.S. Oriskany, when a pallet of bricks broke loose and fell on him, injuring his back.  The injury reportedly resulted in temporary paralysis, and subsequent assignment to light duty.  He eventually returned to normal duty; however, he alleges that, thereafter, he continued to experience symptoms including chronic low back pain, which he treated with over-the-counter pain medication.

* The August 1965 Report of Medical Examination (which was performed at separation from the period of service between October 1961 and August 1965 and following the alleged 1964 injury), wherein the Veteran's spine and lower extremities were found to be clinically normal.  See STRS: STR - Medical, received 07/27/2012, at p. 8, items # 37, 38.

* The September 1975 Report of Medical Examination, completed 10 years after the August 1965 Report of Medical Examination, wherein the Veteran's spine and lower extremities were found to be clinically normal.  See STRs: STR, received 12/19/2014, at p. 3, items #37, 38.  

* The September 1975 Report of Medical History, showing the Veteran checked "No" to ever having or having then "Recurrent back pain" and to ever having or having then "Paralysis."  The Veteran checked "Yes" to ever having or having then "Broken bones," which the examiner noted was a left thumb fracture in 1968.  The Veteran checked "Yes" to having been a patient in a hospital, where he noted he was injured at work and was hospitalized for three days at a hospital in Pasadena, Texas.  See STRs: STR, received 12/19/2014, at p. 5-6, item #s 11, 19, 25.  

* November 1977 Service Treatment Records from the Texas Army National Guard detailing a parachuting injury to his back, left leg, and pelvis/hip that occurred at that time.  Detailed clinical findings are laid out in the treatment records.  The Veteran was diagnosed with (1) multiple soft tissue contusions mainly in the left ileal and lumbar paraspinal area and (2) left hemi hypesthesia, not following anatomic distribution.  See STRs: STR, received 12/01/1977, at p. 1-5.

* The September 1993 VA examination report reflecting complaints of low back symptomatology since 1964, describing his in-service injury where the bricks fell on his back and losing feeling in his left foot for about 24 to 48 hours but gradually the feeling came back.  The Veteran reported he had experienced consistent and intermittent back pain since the 1964 injury.  The examiner noted that on physical examination, the Veteran had mild lumbar muscle spasm and concluded that the findings were consistent with a "fairly normal examination with history of radiculopathy; x-rays are within normal limits except for some mild facet arthrosis."  See VA Examination, received 09/18/1993.

* Private medical records dated from 2000 to 2003 showing treatment or prescriptions for sinusitis, diabetes mellitus, asbestosis, allergic rhinitis, and an abscessed tooth.  See Medical Treatment Record - Non-Government Facility, received 01/22/2008, at p. 1-40.  None of these medical records address back complaints.

* A September 28, 2007 VA treatment record, showing Active problems of Diabetes Mellitus, Dyslipidemia, Peripheral Neuropathy, Knee arthralgia, Pain in joint involving shoulder region, and Personal History of Exposure to Asbestos.  An active problem involving back pain was not listed.  The Veteran was presenting to VA at that time for a "primary care unscheduled visit."  The Veteran had medical complaints that did not involve his back.  These records cover a period from September 2007 to June 2008 and do not show complaints involving back pain (but multiple complaints of bilateral knee pain).  See Medical Treatment Record - Government Facility, received 06/24/2008, at p. 2-26.  

* October 11, 2007, Form SSA-47340BK, "Physical Residual Functional Capacity Assessment," showing a primary diagnosis of degenerative joint disease of the knees and a secondary diagnosis of diabetes mellitus, peripheral neuropathy.  These appear to be the disabilities for which the Social Security Administration granted benefits.  See Medical Treatment Records - Furnished by SSA, received 03/26/2010, at p. 26-33. 

* A February 23, 2009 VA treatment record shows that the Veteran complained of lower back pain.  It appears that this was the first time he reported back pain to VA, as the "Past Medical History" entry listed the following diagnoses, which did not include back pain, but included other joint pain: Hypertension, Hypertrophy of prostate, Impotence, Asbestosis, Diabetes mellitus, Dyslipidemia, Peripheral neuropathy, Knee arthralgia, Pain in joint involving shoulder region, and Personal history of exposure to asbestos.  See Medical Treatment Record - Government Facility, received 04/25/2009, at p. 3-9.

* The Veteran's written statements, including those submitted in January 2009, January 2010, April 2011, December 2012, and August 2013, and his July 2014 hearing testimony, which include the Veteran's descriptions of his injuries during active service and National Guard service and his assertions of continuing symptomatology since that time;

* January 2009 lay statements from the Veteran's former spouse and from the supervisor in charge of the boiler room at the time of his alleged active duty injury attesting to his injury in 1964 during which bricks fell on him and after which he experienced temporary loss of feeling in his lower extremities.

While the Board has laid out multiple facts in the above bullets, the examiner should review the Veteran's claims file in its entirety.  The examiner is requested to answer the following questions:

   (b)  Diagnose all back disorders determined to exist; and 
   
   (c) After considering all potentially relevant evidence, provide an opinion as to:
   
   i.  The likelihood (very likely, as likely as not, or unlikely) that any diagnosed back disorder incepted during a qualifying period of active military service (whether on AD, ACDUTRA or INACDUTRA) or is in any way related or attributable to his active military service, including specifically to the documented back injuries he sustained during his active service in 1964 and during a period of National Guard training in November 1977; and
   
   ii.  The likelihood (very likely, as likely as not, or unlikely) that arthritis of the spine initially manifested to a compensable degree within one year of the Veteran's AD service, to in turn warrant presuming it was incurred in service; this one-year presumption, however, does not apply to his ACDUTRA and INACDUTRA service.

In expressing these opinions, the examiner is instructed to accept as competent the Veteran's reported history of lay-observable back symptoms.

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying he/she cannot comment will not suffice.

2.  Review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.  

3.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence in the physical and electronic claims file.  If the claim continues to be denied, send the Veteran and his representative another supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

